Title: Mercy Otis Warren to John Adams, 1 June 1784
From: Warren, Mercy Otis
To: Adams, John


        
          Sir
          Milton June 1st 1784
        
        This will be handed you by a person who will insure the welcome did it come from one who has much less Claim to your Friendship than the writer. at the same time her communications will render any other needless from your American Friends. this therfore is only a line in Testemony of my Respect & Regard. Though if I was to indulge my pen it would be very Expresive of my Wishes for your Early Return to your Native Country: where perhaps your abilities are as much wanted, & your Exertions might be as serviceable as in any Department you may fill in Europe. Yet I cannot say you would be more happy here, but I think your Conduct has Evinced to the World, that this is but a secondary Consideration with you.—
        you will be too Happy when you receive this to make it of any Consequence whether another line is added. May the Felicity of my Friends be Equal to their wishes, nor Mared by the Common Course of Human events more than is necessary in a state of Moral Dicipline— some little interruptions we must feel to Ease our presumption, & some Greater we have always to fear to Remind us of our Dependence.— Dependence, is a word not very pleasing to an american Ear, but though we have broken the yoke of Britain; & Defy the potentates of the Earth, we must not—we Cannot Expunge it from our Vocabulary.— our happiness Depends on too many Contingencies to suffer us to forget our weakness—& our intire Dependence on the Great Font of Felicity for the smallest stream of Enjoyment.—what Language is this to a Man of the World: to a Minister of state, immersed in the Deep systems of political Refinement, among the Nations improved by arts, Erudition & Experience, Caressed in the

Courts of princes amidst the splendor of Greatness, the Glare of Pomp, & all the pageantry of Ambition unshakled by a want of power for the Zenith of indulgence. But when I address the Embassadour I do not forget that I write to the philosopher,—to one who can Contrast the Rational simplicity & the quiet Delights of his own Little Villa, at the Foot of Pens Hill, with the Briliancy of the Birth night or the parade of office & find the Latter sink in the comparison when tryed by the Feelings of the Man not by the Rivalry of pride.
        sure I am that were you to Behold the Variegated Beauties which the summit of Milton this Day exhibits to the Eye of Reason & Gratitude, you would heave one sigh for the Tranquil hour of Contemplation in some Delightful Recess.
        
          “Where the Free soul Looks down—& pities Kings—[”]
        
        Mr Warren intends writing: if anything prevents, yet be assumed he is the same Friend to His Country to Virtue, to all Honest Men, Consequently invariably yours, that he was when you Laboured together, planted Fostered & Matured the seed, of a most Glorious Revolution. few: very few of the first Capital hands Remain with us. Death Desertion, indifference, or Foreign Employments have left him almost alone. But the Recollection & Feeling of Conscious Rectitude is the best Companion of declining years—
        Though I Expect much communication from my Friend Mrs. Adams yet from your punctuallity & Long Experienced Friendship I hope my pleasure will be Enhanced by a Line from yourself, To yours Respectfully & affictionatly.—
        
          M Warren
        
      